Election/Restrictions
Applicant’s election without traverse of the joint assembly shown at Figs. 3-5 (Group I, Species I) in the reply filed on February 17, 2022 is acknowledged.

Claims 3, 7, 9, 12 & 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 17, 2022.

Specification
The disclosure is objected to because  paragraphs 0020 & 0022 are not written in clear narrative form.  Each is instead written in the form of a claim.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claim 1, 2, 4-6, 8, 10, 11 & 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, "said one or more first engagement portions of said first joint member " in line 11.  There is insufficient antecedent basis for this limitation in the claim because the limitation is previously recited in the alternative.
Claim 1 recites the limitation, "said one or more first engagement portions of said cage member" in lines 12 & 13.  There is insufficient antecedent basis for this limitation in the claim because the limitation is previously recited in the alternative.
Claim 1 recites the limitation, "said one or more second engagement portions of said first joint member" in lines 15 & 16.  There is insufficient antecedent basis for this limitation in the claim because the limitation is previously recited in the alternative.
Claim 1 recites the limitation, "said one or more second engagement portions of said cage member" in lines 16 & 17.  There is insufficient antecedent basis for this limitation in the claim because the limitation is previously recited in the alternative.
Claim 5 recites the limitation, "said first grease cover" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation, "said second substantially cylindrical portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation, "said first opening" in line 4.  There is insufficient antecedent basis for this limitation in the claim because the limitation is previously recited in the alternative.

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 5, 8, 10, 11 & 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujio, US 2012/0010005.  Fujio discloses a joint assembly (see “floating type” at paragraph 0011 and “floating cross groove-type constant-velocity universal joint” at paragraph 0020), comprising: 
a grease cover (80);
a first joint member (10) drivingly connected to a second joint member (20) by one or more third joint members (30); wherein said first joint member has one or more first engagement portions (16a) and/or one or more second engagement portions (16b) on an outer surface thereof; 
a cage member (40) having an inner surface, an outer surface, a first end, a second end, a first end portion, and a second end portion; 
wherein said inner surface of said cage member has one or more first engagement portions (46a) and/or one or more second engagement portions (46b);
wherein when said first joint member is plunged in a first direction (see “slidein” at paragraphs 0013 & 0076) at least a portion of said one or more first engagement portions of said first joint member are in direct contact (see “interference” first instance at paragraph 0013) with at least a portion of said one or more first engagement portions of said cage member (see Fig. 8B); and 
wherein when said second joint member is plunged in a second direction (see “slide-out” at paragraph 0013), opposite said first direction, at least a portion of said 
wherein when said one or more first engagement portions of said first joint member are in direct contact with at least a portion of said one or more first engagement portions of said cage member, said first joint member has traveled a first plunging distance (L); 
wherein when said one or more second engagement portions of said first joint member are in direct contact with at least a portion of said one or more second engagement portions of said cage member, said first joint member has traveled a second plunging distance (see “axial displacements” second instance at paragraph 0013); and 
wherein said first plunging distance and said second plunging distance is measured from a theoretical center of said first joint member to a theoretical center of said second joint member,
wherein said one or more first engagement portions and/or said one or more second engagement portions of said first joint member have a substantially arcuate cross-sectional shape or profile defined by a radius (R) extending from a theoretical center of said first joint member,
.

Claims 1, 2, 8, 14 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh, US 8,317,630.  Oh discloses a joint assembly (94), comprising: 
a first joint member (96) drivingly connected to a second joint member (38) by one or more third joint members (50); wherein said first joint member has one or more first engagement portions (98) and/or one or more second engagement portions (106) on an outer surface thereof; 
a cage member (102) having an inner surface, an outer surface, a first end, a second end, a first end portion, and a second end portion; 
wherein said inner surface of said cage member has one or more first engagement portions (108) and/or one or more second engagement portions (100);

wherein when said second joint member is plunged in a second direction (Rr), opposite said first direction, at least a portion of said one or more second engagement portions of said first joint member are in direct contact with at least a portion of said one or more second engagement portions of said cage member (col. 7, lines 20-39),
wherein when said one or more first engagement portions of said first joint member are in direct contact with at least a portion of said one or more first engagement portions of said cage member, said first joint member has traveled a first plunging distance (DL21); 
wherein when said one or more second engagement portions of said first joint member are in direct contact with at least a portion of said one or more second engagement portions of said cage member, said first joint member has traveled a second plunging distance (DL22); and 
wherein said first plunging distance and said second plunging distance is measured from a theoretical center of said first joint member to a theoretical center of said second joint member,
.

Allowable Subject Matter
Claims 4 & 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakagawa discloses a joint assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/            Primary Examiner, Art Unit 3679